Title: To John Adams from Wilhem Willink, 19 October 1792
From: Willink, Wilhem,Willink, Jan
To: Adams, John



Copy.Sir
Amsterdam 19 October 1792

We had the honour to address your Excellency on the 2 July last, and have now that of informing you of the drawing of the Lottery of the American 4 pcents and of your Obligation No. 1026 being entitled to the premium of one Thousand Guilders. Your other numbers were not among the fortunate ones.  The above Sum will in due time be placed to your Excellency’s credit, and we beg leave to congratulate you upon this Success, Having the Honour to be very truly, and respectfully Sir Your Excellency’s mo: Obed: / & mo: Hble Servts:

Wilhem & Jan Willink